  Case 19-34574-KRH             Doc 330      Filed 01/30/20 Entered 01/30/20 09:33:54                      Desc Main
                                            Document     Page 1 of 26




                                  UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF VIRGINIA
                                           Richmond Division

    In re:                                                                Case No.
                                      1
              LeClairRyan, PLLC,                                          19-34574-KRH

              Debtor                                                      Chapter
                                                                          7


                       TRUSTEE’S APPLICATION TO RETAIN AND EMPLOY
                         FOLEY & LARDNER LLP AS SPECIAL COUNSEL

             Lynn L. Tavenner, Trustee, and not individually but solely in her capacity as the Chapter

    7 trustee (in such capacity, the “Chapter 7 Trustee” and/or the “Trustee”) of the bankruptcy

    estate (the “Estate”) of LeClairRyan PLLC (“LeClairRyan” and/or the “Debtor”), in the above-

    referenced Chapter 7 case (the “Case”) hereby submits this application (“Application”) pursuant

    to 11 U.S.C. § 327(e) and Rule 2014 of the Federal Rules of Bankruptcy Procedure for

    authorization to employ Foley & Lardner LLP (“Foley & Lardner” and/or “Foley”), as special

    counsel retroactive to January 30, 2020, and in support thereof states the following:

                                                      Jurisdiction

             1.      The United States Bankruptcy Court for the Eastern District of Virginia (the

    “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Standing



    1
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and
    the last four digits of the Debtor’s federal tax identification number are 2451.


Paula S. Beran, Esquire (Va. Bar No. 34679)
David N. Tabakin, Esquire (Va. Bar No. 82709)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH         Doc 330    Filed 01/30/20 Entered 01/30/20 09:33:54             Desc Main
                                    Document     Page 2 of 26




 Order of Reference from the United States District Court for the Eastern District of Virginia, dated

 August 15, 1984.

        2.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

        3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                            Background

        4.      On September 3, 2019 (the “Petition Date”), the Debtor filed for relief under

 Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy

 Code”). Pursuant to §§ 1007 and 1108 of the Bankruptcy Code, the Debtor was operating its

 business as a debtor-in-possession.

        5.      On September 12, 2019, the United States Trustee filed its Motion to Convert Case

 to Chapter 7 (the “Motion to Convert”) and notice thereof. ECF No. 61. At a hearing on

 September 26, 2019, the Court denied the Motion to Convert. However, per agreement between

 the Debtor, the United States Trustee, and ABL Alliance, LLLP (the “Lender”) as stated in the

 Order on Motion to Convert Case to Chapter 7 the Debtor’s Case was converted to a case under

 Chapter 7 of the Bankruptcy Code on October 4, 2019.

        6.      Upon conversion, Lynn L. Tavenner was appointed interim trustee, and no trustee

 having been elected at the meeting of creditors, she continues to serve as trustee.

                                  The Need for Special Counsel

        7.      The Trustee has determined that she needs the advice and guidance of experienced

 legal counsel to carry out her duties under the Bankruptcy Code, specifically to investigate and

 pursue certain litigation claims. The Trustee believes that these potential litigation claims may be




                                                  2
Case 19-34574-KRH         Doc 330    Filed 01/30/20 Entered 01/30/20 09:33:54                Desc Main
                                    Document     Page 3 of 26




 of substantial value but requires the assistance of counsel to assist in her investigation, evaluation,

 and, if necessary, pursuit of such claims.

                         The Trustee’s Selection of Foley & Lardner LLP

        8.      The Trustee, in the exercise of her business judgment and consistent with her duties,

 has selected Foley & Lardner to represent her as special counsel in this Case based on its

 considerable experience in insolvency and bankruptcy matters, as well as its considerable

 experience in internal investigations. For instance, Foley & Lardner has served as special litigation

 counsel in In re MS Grand, Inc. (Bank. E.D. Va.); In re: Kang (Bank E.D. Va.); In re AgFeed

 Industries, Inc. et al (Bankr. D. Del.); In re Stillwater Asset Backed Offshore Fund Ltd., (Bankr.

 S.D.N.Y. 2013); and In re Sunterra, Inc. (Bank. D. Md.).

        9.      Foley & Lardner has significant experience in the investigation and prosecution of

 claims similar to those in this Case. Foley & Lardner’s bankruptcy and litigation practitioners have

 investigated and prosecuted auditor, accountant and other professional liability claims, director

 and officer liability actions, mass preference actions, fraudulent transfer lawsuits, suits arising out

 of leveraged buyout transactions, and lender liability suits. Examples of Foley & Lardner’s

 engagements include:

             a. Representing a Litigation Trust in successful litigation in Bankruptcy Court against

                an auditing firm and certain directors and officers of a bankrupt company for breach

                of fiduciary duty, constructive fraud, and aiding and abetting liability.

             b. Representing Wilmington Trust, suing on behalf of noteholders, in connection with

                litigation against private equity owner and certain of its directors and officers in




                                                   3
Case 19-34574-KRH           Doc 330    Filed 01/30/20 Entered 01/30/20 09:33:54              Desc Main
                                      Document     Page 4 of 26




                 litigation seeking recovery of a $2 billion judgment against bankrupt entity on

                 grounds of fraud; and

              c. Representing officers of a public company in breach of fiduciary duty lawsuit

                 brought by bankruptcy trustee in In re Land America defending against claims of

                 breach of duty and alter ego liability.

                                   Scope of Services to be Provided

        10.      The Trustee contemplates utilizing Foley & Lardner to provide the following

 professional services:

              a. Investigation of potential claims (the “Investigation Phase”), including but not
                 limited to, Chapter 5 claims, fraudulent transfers, excessive compensation,
                 breaches of fiduciary duty, and/or unjust enrichment. As part of the Investigative
                 Phase, Foley & Lardner will make a recommendation to the Trustee that will
                 include, among other things, proposed next steps as it relates to the prosecution of
                 some or all of the claims. The claims that Foley & Lardner will pursue will not
                 include any malpractice claims against former lawyers of the Debtor or claims
                 against current employers of former lawyers of the Debtor; and

              b. To the extent that the Trustee determines that it is in the best interest of the Estate
                 to pursue claims, through litigation or otherwise, and Foley & Lardner agrees with
                 the Trustee’s determination as to each and every claim that should be pursued,
                 Foley & Lardner will pursue such claims through litigation and/or other means. The
                 pursuit of such claims shall be deemed the “Litigation Phase” of the
                 representation.

 Collectively, the claims and causes of action described above are referred to as the “Claims.” To

 the extent Foley & Lardner and the Trustee agree, Foley & Lardner may commence the Litigation

 Phase on certain Claims notwithstanding that Foley & Lardner has not completed the Investigation

 Phase on all Claims. Foley & Lardner will bill as appropriate for particular work being done even

 if in concurrent phases.

        11.      The Engagement Letter of Foley & Lardner is attached as Exhibit 1.



                                                    4
Case 19-34574-KRH         Doc 330    Filed 01/30/20 Entered 01/30/20 09:33:54               Desc Main
                                    Document     Page 5 of 26




        12.     Previously, the Trustee filed an application to employ the law firm of Tavenner &

 Beran, PLC (“Tavenner & Beran”) as her bankruptcy counsel. Tavenner & Beran and Foley &

 Lardner understand the necessity to, and have agreed to, coordinate with each other to minimize

 any duplication of efforts.

                                           Compensation

        13.     During the Investigative Phase, Foley & Lardner shall charge its standard hourly

 rates, subject to a ten (10) percent discount. Payment of such fees shall be subject to application

 and approval under § 330 of the Bankruptcy Code. Currently, the hourly rates of the attorneys who

 will likely work on this matter range from $355 to $1,250. Paraprofessional rates range from $60

 to $320. The hourly rate for lead attorney on the engagement is currently $1,050. These rates may

 change from time to time.

        14.     During the Litigation Phase, the Estate will compensate Foley & Lardner for

 services, subject to the professional responsibility and other rules governing its practice, based on

 the total recoveries on the Claims or the net value to the Estate of any release of claims against the

 Estate (the “Recoveries”). Foley & Lardner shall receive 30 percent of the Recoveries.

 Notwithstanding anything to the contrary herein, the compensation for the avoidance of any lien

 shall be mutually agreed to on a case-by-case basis by the Trustee and Foley & Lardner. Under no

 circumstance, however, shall the total compensation for the avoidance of any lien exceed 30

 percent of the Recoveries.

        15.     Foley & Lardner will be entitled to reimbursement of reasonable expenses during

 both phases. Foley & Lardner will receive from the Estate an initial advance of $25,000.00 to be

 used by Foley for the payment of actual and reasonable costs and expenses, as approved by the



                                                   5
Case 19-34574-KRH         Doc 330    Filed 01/30/20 Entered 01/30/20 09:33:54             Desc Main
                                    Document     Page 6 of 26




 Bankruptcy Court, incurred during either the Investigative or Litigation Phases. Foley may request

 the Trustee to advance on behalf of the Estate additional amounts toward the payment of costs and

 its expenses if the initial amount is insufficient or near exhaustion.

        16.     The Estate shall provide to Foley & Lardner a post-petition retainer in the amount

 of $50,000. These funds will remain in Foley & Lardner’s client trust account for the duration of

 its representation, and any remaining balance will be used to pay Foley & Lardner’s final fee

 application. Foley & Lardner, however, reserves the right to use any part of said funds to satisfy a

 delinquent payment.

               Retention of Foley & Lardner Under Sections 327(e), 328, and 330

        17.     The Trustee seeks to retain Foley & Lardner pursuant to § 327(e) of the Bankruptcy

 Code. Section 327(e) of the Bankruptcy Code authorizes the Trustee, with court approval, to

 employ an attorney for specified special purposes if such retention is in the best interest of the

 Estate and provided that the attorney “does not represent or hold any interest adverse to the debtor

 or to the estate with respect to the matter on which such attorney is to be employed.” 11 U.S.C. §

 327(e). Special counsel under § 327(e) need not be disinterested, but merely must not represent or

 hold an interest adverse to the special matter for which they seek to be employed. See, e.g., In re

 South Shore Golf Club Holding Co., 182 B.R. 94 (Bankr. W.D.N.Y. 1995). The concurrent

 representation of a creditor does not disqualify counsel from being engaged under § 327(e).

 Johnson v. Richter, Miller & Finn, 312 B.R. 810, 819 (Bankr. E.D. Va. 2004) (Ellis, J.); see also

 11 U.S.C. § 327(c).

        18.     The Trustee proposes to initially retain Foley & Lardner on an hourly basis at the

 agreed to hourly rates, including reimbursement of reasonable related costs and expenses, subject



                                                   6
Case 19-34574-KRH         Doc 330    Filed 01/30/20 Entered 01/30/20 09:33:54          Desc Main
                                    Document     Page 7 of 26




 to the Court’s approval pursuant to § 330 of the Bankruptcy Code. The hourly rates of Foley &

 Lardner do not exceed the normal and reasonable charges for similar representation and legal

 services provided by firms of similar reputation, ability, and experience.

        19.     The Trustee proposes to retain Foley & Lardner during the Litigation Phase, if

 necessary, pursuant to a 30 percent contingency fee, plus reimbursement of reasonable related

 costs and expenses, subject to the Court’s approval under § 328 of the Bankruptcy Code. The

 Trustee believes this contingency fee is reasonable and does exceed the normal and reasonable

 contingency fees for similar representation and legal services provided by firms of similar

 reputation, ability, and experience.

        20.     This Court and other Courts in and outside this jurisdiction have authorized

 employment of special counsel under similar terms and conditions. See, e.g., Order Granting Appl.

 to Emp. Offit Kurman, P.A. as Counsel to the Chapter 7 Trustee, In re MGT Constr. Mgmt., Inc.,

 Case No. 18-30835-KRH (Bankr. E.D. Va. July 3, 2018), ECF No. 82; Order Approving Appl. to

 Emp. Whiteford Taylor & Preston, LLP as Special Counsel, In re RoomStore, Inc., Case No. 11-

 37790-KLP (Bankr. E.D. Va. Mar. 25, 2013); In re Howrey, LLP, Case No. 11-31376 (Bankr.

 N.D. Cal.) ECF Nos. 752, 762, 971, 1513, 2514, 2533, 2572, and 2577; Order Authorizing the

 Emp’t & Retention of Jones Day as Special Counsel, In re Dewey & LeBoeuf LLP, Case No. 12-

 12321-MG (Bankr. S.D.N.Y. Oct. 5, 2012), ECF No. 525; In re Dreier LLP, Case No. 08-15051-

 SMB (Bankr. S.D.N.Y.), ECF Nos. 314, 719, 1534, and 1692.

              Foley & Lardner Neither Holds nor Represents an Adverse Interest

        21.     Attached hereto and incorporated herein as Exhibit 2 is the Verified Statement of

 Erika L. Morabito of Foley & Lardner pursuant to Fed. R. Bankr. P. 2014(a) (the “Morabito



                                                  7
Case 19-34574-KRH         Doc 330    Filed 01/30/20 Entered 01/30/20 09:33:54           Desc Main
                                    Document     Page 8 of 26




 Statement”). Based on the Morabito Statement, Foley & Lardner does not represent or hold any

 interest adverse to the Debtor or to the Estate with respect to the matter on which it is to be

 employed. Accordingly, Foley & Lardner’s representation of the Trustee is consistent with §

 327(e).

                            Foley & Lardner is a Disinterested Person

           22.   Based on the Morabito Statement, Foley & Lardner is a “disinterested person” as

 that term is defined in § 101(14) of the Bankruptcy Code. To the extent that Foley & Lardner is

 not disinterested, the Trustee is nevertheless permitted to employ Foley & Lardner as special

 counsel under § 327(e) of the Bankruptcy Code.

                                    Best Interests of the Estate

           23.   As set forth above, Foley & Lardner satisfies all the requirements for employment

 as attorneys by the Trustee in these proceedings under §§ 327(e), 328, and 330 of the Bankruptcy

 Code.

           24.   The employment of Foley & Lardner by the Trustee is in the best interests of the

 Estate.

                                    Effective Date of Retention

           25.   Due to the exigencies of this Case, the Trustee requested Foley & Lardner to

 immediately undertake certain preliminary matters. Accordingly, Foley & Lardner commenced

 performing services for the Trustee on January 30, 2020. The Trustee requests that her retention

 of Foley & Lardner be approved effective as January 30, 2020.




                                                 8
Case 19-34574-KRH         Doc 330    Filed 01/30/20 Entered 01/30/20 09:33:54              Desc Main
                                    Document     Page 9 of 26




        WHEREFORE, Lynn L. Tavenner, Trustee, hereby requests that the Court enter an order,

 substantially in the form attached hereto as Exhibit 3 approving the employment of Foley &

 Lardner, as set forth herein, and to award any further relief the Court deems proper.

                                         Respectfully submitted,

                                         LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: January 30, 2020                By: /s/ Paula S. Beran
  Richmond, Virginia                     Paula S. Beran, Esquire (VSB No. 34679)
                                         PBeran@TB-LawFirm.com
                                         David N. Tabakin, Esquire (VSB No. 82709)
                                         DTabakin@TB-LawFirm.com
                                         Tavenner & Beran, PLC
                                         20 North 8th Street
                                         Richmond, Virginia 23219
                                         Telephone: (804) 783-8300
                                         Telecopier: (804) 783-0178

                                                Counsel for Lynn L. Tavenner, Chapter 7 Trustee

                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 30th day of January 2020, a true copy of the foregoing Trustee’s
 Application was sent by electronic delivery to:

 Kenneth N. Whitehurst, III
 Shannon F. Pecoraro, Esquire
 Office of the United States Trustee
 701 East Broad Street, Room 4304
 Richmond, Virginia 23219

 And to all other parties who receive ECF notification in this Case.


                                               /s/ Paula S. Beran
                                                       Paula S. Beran, Esquire
                                               Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                  9
Case 19-34574-KRH   Doc 330 Filed 01/30/20 Entered 01/30/20 09:33:54   Desc Main
                           Document    Page 10 of 26




                               EXHIBIT 1
Case 19-34574-KRH          Doc 330 Filed 01/30/20 Entered 01/30/20 09:33:54 Desc Main
                                  Document    Page 11 of 26         ATTORNEYS AT LAW
                                                                                WASHINGTON HARBOUR
                                                                                3000 K STREET, N.W.
                                                                                SUITE 600
                                                                                WASHINGTON, D.C. 20007-5109
                                                                                202.672.5300 TEL
                                                                                202.672.5399 FAX
                                                                                foley.com

                                                                                202.295.4791
                                                    January 16, 2020            emorabito@foley.com

                                                                                CLIENT/MATTER NUMBER




 VIA EMAIL ONLY (LTAVENNER@TB-LAWFIRM.COM)

  Lynn L. Tavenner, Chapter 7 Trustee of the
  Bankruptcy Estate of LeClairRyan, PLLC
  Tavenner & Beran, PLC
  20 North 8th Street, Second Floor
  Richmond, Virginia 23219

                 Re:       Engagement Letter Agreement

 Dear Lynn:

        Thank you for selecting Foley & Lardner LLP (the “Firm” and/or “Foley”) to represent you in
 your capacity as Chapter 7 Trustee, and solely in your capacity as the Chapter 7 Trustee (“you” or the
 “Trustee”) of the bankruptcy estate (the “Estate”) of In re LeClairRyan PLLC,(the “Debtor”) in Case
 No. 19-34574, currently pending in the United States Bankruptcy Court (the “Court” and/or
 “Bankruptcy Court”) for the Eastern District of Virginia, Richmond Division (the “LeClairRyan
 Bankruptcy”). The purpose of this Engagement Letter Agreement (the “Agreement”) is to ensure that
 we have a clear understanding of our working relationship going forward. Please do not hesitate to
 contact us if you have any concerns.

            1.   Scope of Engagement

       This Agreement confirms the terms of this matter. As we discussed, the scope of our
 engagement will be split into two different phases (collectively, both phases are referred to herein as
 the “Matter”).

         a.     Investigative Phase: In the Investigative Phase, Foley will investigate and assess the
 potential claims (the “Claims”) belonging to the Estate and report to the Trustee regarding the
 existence, viability, and collectability of the Claims. The Claims may include, among other things,
 Chapter 5 claims, fraudulent transfers, excessive compensation, breaches of fiduciary duty, and/or
 unjust enrichment. The Claims that Foley will pursue will not include any malpractice claims
 against former lawyers of the Debtor or claims against current employers of former lawyers of the
 Debtor. As part of the Investigative Phase, Foley will make a recommendation to the Trustee that
 will include, among other things, proposed next steps as it relates to the prosecution of some or all of
 the Claims.


  AUSTIN               DETROIT            MEXICO CITY          SACRAMENTO             TAMPA
  BOSTON               HOUSTON            MIAMI                SAN DIEGO              WASHINGTON, D.C.
  CHICAGO              JACKSONVILLE       MILWAUKEE            SAN FRANCISCO          BRUSSELS
  DALLAS               LOS ANGELES        NEW YORK             SILICON VALLEY         TOKYO
  DENVER               MADISON            ORLANDO              TALLAHASSEE
Case 19-34574-KRH               Doc 330 Filed 01/30/20 Entered 01/30/20 09:33:54              Desc Main
                                       Document    Page 12 of 26

 FOL EY & L A RD N E R LLP


 Lynn L. Tavenner
 January 16, 2020
 Page 2


         b.     Litigation Phase: To the extent that you determine that it is in the best interest of the
 Estate to pursue certain Claims, through litigation or otherwise, and Foley agrees with your
 determination as to each and every Claim that should be pursued, Foley agrees to pursue such
 Claims through litigation and/or other means on the terms and conditions set forth herein. The
 pursuit of such Claims shall be deemed the “Litigation Phase” of the representation.

         To the extent the Firm and you agree, the Firm may commence the Litigation Phase on
 certain Claims notwithstanding that the Firm has not completed the Investigation Phase on all
 Claims. The Firm will bill as appropriate for particular work being done even if in concurrent
 phases.

           2.        Staffing

         I will have primary responsibility for the Matter, but will utilize other Firm attorneys and
 paraprofessionals when that is appropriate and cost effective. We will keep you informed of our
 progress, and will utilize our best efforts to respond to you as promptly as possible. In return, you
 agree to keep us informed of any developments that affect the Matter as soon as you become aware
 of them, and to be available when we need to consult with you.

           3.        Conflicts of Interest, Advance Waiver of Conflicts, and Client Identity

         As we previously have discussed, we have determined that there is no present conflict of
 interest that prevents us from working on the Matter. However, as a large law firm, there may be
 instances where you ask us to represent the Estate in a matter that involves another existing or new
 client of the Firm. Or, conversely, the Firm may be asked during the course of our representation of
 you to represent another existing or new client in a matter that involves you. In either instance, if the
 other client’s interests and your interests in the matter are directly adverse, the Firm may not handle
 the matter without your consent. By executing or otherwise affirming the terms of this Agreement,
 you consent now to such instances in connection with the following types of matters:

                        a.     Counseling, advice, and negotiation regarding agreements, rights, or
                obligations, and preparation of documents unrelated to you and/or the Estate.

                        b.     Arbitration, litigation, or other contested proceeding unrelated to you
                and/or the Estate.

                      c.      Advocacy before federal, state, and local governments and non-judicial
                governmental entities in matters unrelated to you and/or the Estate.

                        d.      Bankruptcy or insolvency proceedings in which the client may have an
                interest.
Case 19-34574-KRH             Doc 330 Filed 01/30/20 Entered 01/30/20 09:33:54                 Desc Main
                                     Document    Page 13 of 26

 FOL EY & L A RD N E R LLP


 Lynn L. Tavenner
 January 16, 2020
 Page 3


                        e.      Evaluation of intellectual property rights, such as claim scope analysis,
                infringement analysis, invalidity analysis, or analysis with respect to any other statutory or
                non-statutory requirement, participation in connection with contested and uncontested
                intellectual property proceedings before the USPTO, or prosecuting non-interfering IP for
                another client in a related technology.

        The Firm agrees that it will not handle directly adverse matters for other clients that are
 substantially related to any work the Firm performs for you.

        This consent shall also permit the Firm to represent in the future any other parties who are or
 become adversely involved in any matters in which the Firm represents you, provided that the
 matters in which the Firm represents those other parties are not substantially related to any work the
 Firm performs for you.

           4.        Fees and Billing

         The fees and costs for the Matter are not predictable. Therefore, we cannot promise what
 fees or expenses will be necessary to resolve or complete the Matter. Any fees and costs we might
 have previously discussed are estimates only.

                        a.     During the Investigative Phase, it is agreed that the Estate will compensate
                Foley for services, subject to the professional responsibility and other rules governing our
                practice, based on the time devoted to the Matter at the hourly rates charged by members
                of the Firm, subject to a 10% discount. Currently, the hourly rates of the attorneys who
                will likely work on this matter range from $355 to $1,250. Our paraprofessional rates
                range from $60 to $320. My hourly rate for the Matter is currently $1,050. These rates
                may change from time to time.

                        b.      During the Litigation Phase, for any Claims which the Trustee and Foley
                should determine should be pursued, it is agreed that the Estate will compensate us for
                services, subject to the professional responsibility and other rules governing our practice,
                based on the total recoveries on the Claims or the net value to the Estate of any release of
                claims against the Estate (the “Recoveries”). Foley shall receive 30% of the Recoveries.
                Notwithstanding anything to the contrary herein, the compensation for the avoidance of
                any lien shall be mutually agreed to on a case-by-case basis by the Trustee and Foley.
                Under no circumstance, however, shall the total compensation for the avoidance of any
                lien exceed 30% of the Recoveries.

                        c.      Allowance and payment of all fees paid to Foley by the Trustee shall be
                governed by Section 330 of the Bankruptcy Code. As part of the representation, Foley
                agrees that it will submit fee applications to the Bankruptcy Court with no frequency
                greater than on a quarterly basis. Foley also agrees to provide the Trustee with monthly
Case 19-34574-KRH             Doc 330 Filed 01/30/20 Entered 01/30/20 09:33:54                Desc Main
                                     Document    Page 14 of 26

 FOL EY & L A RD N E R LLP


 Lynn L. Tavenner
 January 16, 2020
 Page 4


                fee statements and other monthly reports regarding the work Foley is performing on behalf
                of the Trustee when requested and upon reasonable notice by the Trustee.

                         d.     Any approved Foley fee application shall be paid in full, to the extent that
                the Trustee has sufficient funds (including reserve funds sufficient for the operation of the
                Estate). Notwithstanding the foregoing, to the extent the Estate, in the Trustee’s sole
                discretion, does not believe that it can pay any given Foley approved fee application in
                full, the Trustee will determine how much can be paid and will notify Foley of same. The
                Trustee agrees that any unpaid amounts will be carried forward and will be paid as soon as
                the Trustee determines that there are sufficient funds available in the Estate to pay past
                and current approved Foley fee applications in full. In other words, a balance due will
                continue to accrue and will be paid in full when the Estate has sufficient resources to do
                so.

           5.        Costs

                         a.     We will bill the Estate for support services, such as photocopy, messenger
                and delivery service, online research, travel, court costs, and search and filing fees. We do
                not bill long distance telephone charges or for conference calls. If we arrange a video
                conference on the Estate’s behalf, we will bill at rates established by the service
                provider. Certain support services that involve equipment or staffing or that require
                payments to third parties may include additional charges that reflect our internal costs. It
                is our policy to provide the most cost effective and efficient support systems available.
                Please note that some of our vendors provide the Firm credits based on volume usage at
                no additional cost to the Estate. The Firm uses these credits to offset the cost of these
                types of services for our pro bono clients. In addition, please note that if you request the
                Firm to conduct electronic processing, we will charge a fee designed to offset our cost.
                Although we try to adjust our fees below market, fluctuations in the market could result in
                the Firm making a profit for these services.

                        b.     To cover these expenses, Foley will receive from the Trustee an initial
                advance of $25,000.00 to be used by Foley for the payment of actual and reasonable costs
                and expenses, as approved by the Bankruptcy Court, incurred during either the
                Investigative or Litigation Phases. Foley may request the Trustee to advance on behalf of
                the Estate additional amounts toward the payment of costs and its expenses if the initial
                amount is insufficient or near exhaustion.

                        c.      You agree that we can make arrangements to have the Estate billed directly
                by third parties, or the Estate, upon appropriate Court approval, will pay directly invoices
                which we receive for costs from third parties, such as costs for consultants, appraisers,
                court reporters, technical support, foreign attorneys, or other parties that render billable
                services during the Matter. If arrangements have not been made for direct billing or direct
Case 19-34574-KRH             Doc 330 Filed 01/30/20 Entered 01/30/20 09:33:54                Desc Main
                                     Document    Page 15 of 26

 FOL EY & L A RD N E R LLP


 Lynn L. Tavenner
 January 16, 2020
 Page 5


                payment by the Estate for third-party costs, you agree that we may pay these invoices on
                the Estate’s behalf after we have first been paid by the Estate for such costs.

           6.        Retainer Requirements

         Our representation will not commence until we receive from the Estate funds in the amount
 of $50,000 unless otherwise agreed by Foley & Lardner. These funds will remain in our client trust
 account for the duration of our representation, and any remaining balance will be used to pay Foley’s
 final fee application. We reserve the right to use any part of said funds to satisfy a delinquent
 payment.

           7.        Limitations of Liability

         Foley & Lardner LLP is a limited liability partnership under the laws of Wisconsin. This
 means the Estate’s right to recover damages in a legal malpractice action that may exceed our
 insurance and Firm assets is limited to the personal assets of the attorneys whose acts or omissions
 gave rise to the Estate’s claim.

           8.        Termination of Representation

                        a.      Either of us may terminate this Agreement at any time for any reason by
                written notice. The Firm is subject to applicable rules of professional conduct when
                terminating a client engagement. If we terminate the engagement, the Firm will take all
                reasonable and practical steps to protect the Estate’s interests in the Matter and, at your
                request, suggest possible new counsel. We will provide new counsel with any papers you
                have given us. If permission from the court is necessary for withdrawal, we will promptly
                apply for it, and you will engage new counsel to represent the Estate.

                       b.      Unless previously terminated, our representation of you in the Matter will
                end when we send our final invoice. After the Matter ends, there might be changes in
                laws or regulations that might affect your future rights and liabilities, but the Firm does
                not have an obligation to continue to advise you about future legal developments, unless
                you engage us to do so.

           9.        Disposition of Files and Records

                       a.       Following the conclusion of the Matter, we will maintain the
                confidentiality of any of your confidential information provided us in accordance with
                applicable rules of professional conduct. We will attempt to return to you any original
                documents provided by you, or provided by a third party, unless you provide written
                authorization to destroy them.
Case 19-34574-KRH            Doc 330 Filed 01/30/20 Entered 01/30/20 09:33:54                 Desc Main
                                    Document    Page 16 of 26

 FOL EY & L A RD N E R LLP


 Lynn L. Tavenner
 January 16, 2020
 Page 6


                       b.       The Firm has internal policies that determine the retention period for closed
               representation files, which includes all electronic or hard copy records related to the
               Matter. Therefore, we will retain the files pertaining to the Matter, including material
               prepared by or for the internal use of our attorneys, for a minimum period of ten (10) years
               following the conclusion of the Matter. Therefore, if you do not request return of this file
               material prior to the expiration of the retention period, the Firm reserves the right to
               destroy it at the end of the defined retention period without further notice to the Estate.
               Upon your reasonable request, the Firm will provide such portions of these file materials
               to you as required by the applicable rules of professional responsibility or other legal
               requirements. Unless applicable rules of professional responsibility require an earlier
               return, we may retain such file material pending receipt of payment of any outstanding
               fees or costs. The Firm reserves the right to retain a copy of your representation files.

           10.       Communication

                       a.     We often send our clients information about the Firm or legal matters we
               think might be of interest to them. You agree that we may send you this material, either
               by electronic mail or other means. You also agree that we may communicate with you
               about this Matter by electronic mail on an unencrypted basis.

                        b.    Either at the beginning or during representation, we might express opinions
               or beliefs concerning the Matter and the results that might be anticipated. Any such
               statement made by us is an expression of opinion only and is not a promise or guarantee of
               results.

                      c.       You agree that the Firm may list you on publicly disclosed lists and other
               materials as a client that the Firm represents.

           11.       Additional Counsel

         The Firm understands that (a) the Trustee previously filed an application to employ the law
 firm of Tavenner & Beran, PLC (“Tavenner & Beran”) as bankruptcy counsel and (b) the Court
 authorized said employment. The Firm further understands the necessity to, and has agreed to,
 coordinate with Tavenner & Beran to minimize any duplication of efforts and to provide services to
 the Estate in a cost effective and efficient manner.


         Please confirm your approval of this Agreement by returning a signed copy subject to all
 requisite Court approval. If you have any questions, or if this Agreement does not accurately set
 forth our arrangement, please let me know.

           We look forward to working with you on this Matter.
Case 19-34574-KRH   Doc 330 Filed 01/30/20 Entered 01/30/20 09:33:54   Desc Main
                           Document    Page 18 of 26




                               EXHIBIT 2
Case 19-34574-KRH            Doc 330 Filed 01/30/20 Entered 01/30/20 09:33:54                           Desc Main
                                    Document    Page 19 of 26



                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division

 In re:                                                                Case No.
           LeClairRyan, PLLC,1                                         19-34574-KRH

           Debtor                                                      Chapter
                                                                       7


                       VERIFIED STATEMENT OF ERIKA L. MORABITO

          I, Erika L. Morabito, a partner at Foley & Lardner LLP, the proposed special counsel for

 Lynn L. Tavenner, Trustee, and not individually but solely in her capacity as the Chapter 7 trustee

 (in such capacity, the “Chapter 7 Trustee” and/or the “Trustee”) of the bankruptcy estate (the

 “Estate”) of LeClairRyan PLLC (“LeClairRyan” and/or the “Debtor”), in the above-referenced

 Chapter 7 case (the “Case”), pursuant to Bankruptcy Rule 2014(a), state in support of the Trustee’s

 Application to Retain and Employ Foley & Lardner LLP as Special Counsel (the “Application”):

          1.      I am a partner at Foley & Lardner LLP (“Foley”), Washington Harbour, 3000 K

 Street, N.W., Suite 600, Washington, D.C. 20007-5109, and am admitted to practice law in, among

 other jurisdictions, the Commonwealth of Virginia and the United States Bankruptcy Court for the

 Eastern District of Virginia.

          2.      I have run a conflict check prior to executing this statement pursuant to the

 following procedures:

               a. Foley searched the names of the Debtor, the Estate, and the Trustee.

               b. Foley searched the name of the potential investigation candidates currently

                  identified by the Trustee (collectively, the “Investigation Candidates”). These


 1
   The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and
 the last four digits of the Debtor’s federal tax identification number are 2451.



                                                         1
Case 19-34574-KRH          Doc 330 Filed 01/30/20 Entered 01/30/20 09:33:54               Desc Main
                                  Document    Page 20 of 26



                 included: a) all individuals or entities listed on Exhibit 3 and/or Exhibit 4 of the

                 Statement of Financial Affairs [Dkt No. 211]; b) all members of the Dissolution

                 Committee; and c) all individuals who had arrangements with the firm related to

                 life insurance.

         3.      Based upon this conflict check, and after making necessary, additional

 investigations regarding any matches, I have determined that Foley does not represent any

 creditors or parties in interest in this Case.

         4.      In addition, based upon this conflict check, and after making necessary, additional

 investigations regarding any matches, I have determined that Foley does not represent or hold any

 interest adverse to the Debtor or to the Estate with respect to the matter on which it is to be

 employed.

         5.      Furthermore, based upon this conflict check, and after making necessary, additional

 investigations regarding any matches, I have determined that Foley has no connection with the

 Debtor, the Trustee, the Estate, the Investigation Candidates, the United States Trustee, or any

 person employed in the Office of the United States Trustee.

         6.      To the best of my knowledge, information and belief, Foley has no other connection

 with the Debtor, the Investigation Candidates, the United States Trustee, any person employed in

 the Office of the United States Trustee, or any other party in interest.

         7.      As with any bankruptcy case, it is difficult to say with certainty that all material

 relationships have been investigated and discovered at this point in the Case. Accordingly, Foley

 will periodically update its conflicts database, as well as any additional potential investigation

 candidates, and if any new material relationships are discovered, they will be disclosed in a

 supplemental filing with the Court.




                                                   2
Case 19-34574-KRH         Doc 330 Filed 01/30/20 Entered 01/30/20 09:33:54               Desc Main
                                 Document    Page 21 of 26



        8.      Foley’s existing standard hourly rates are:

                a.      $355.00 to $1,250.00 for associates and partners; and

                b.      $60.00 to $320.00 for paralegals.

        9.      Foley is prepared to serve as special counsel consistent with the terms contained in

 the Engagement Letter of Foley & Lardner attached as Exhibit 1 to the Application.

        I, Erika L. Morabito, one of the partners of Foley & Lardner LLP, declare under penalty of

 perjury that the forgoing is true and correct.




                                                      _______________________________
                                                      Erika L. Morabito, Esq. (VSB No. 44369)
                                                      Foley & Lardner LLP
                                                      Washington Harbour
                                                      3000 K Street, N.W., Suite 600
                                                      Washington, D.C. 20007-5109
                                                      202.672.5300 TEL
                                                      202.672.5399 FAX
                                                      emorabito@foley.com




                                                  3
Case 19-34574-KRH   Doc 330 Filed 01/30/20 Entered 01/30/20 09:33:54   Desc Main
                           Document    Page 22 of 26




                               EXHIBIT 3
  Case 19-34574-KRH             Doc 330 Filed 01/30/20 Entered 01/30/20 09:33:54                           Desc Main
                                       Document    Page 23 of 26




                                  UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF VIRGINIA
                                           Richmond Division

    In re:                                                                Case No.
                                      1
              LeClairRyan, PLLC,                                          19-34574-KRH

              Debtor                                                      Chapter
                                                                          7


                  ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT
                      OF FOLEY & LARDNER LLP AS SPECIAL COUNSEL

             This matter came before the Court upon the Trustee’s Application to Retain and Employ

    Foley & Lardner LLP as Special Counsel (the “Application”). The Court (a) having reviewed (i)

    the Application and (ii) Verified Statement of Erika L. Morabito of Foley & Lardner pursuant to

    Fed. R. Bankr. P. 2014(a) (the “Morabito Statement”), a partner in the law firm of Foley &

    Lardner LLP (“Foley & Lardner”), attached to the Application as Exhibit 2; and the Court being

    fully advised in the premises and having determined that the legal and factual bases set forth in the

    Application and the Morabito Statement establish just cause for the relief granted herein;

             THE COURT HEREBY FINDS THAT:

             A.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

             B.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).



    1
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and
    the last four digits of the Debtor’s federal tax identification number are 2451.


Paula S. Beran, Esquire (Va. Bar No. 34679)
David N. Tabakin, Esquire (Va. Bar No. 82709)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH           Doc 330 Filed 01/30/20 Entered 01/30/20 09:33:54             Desc Main
                                   Document    Page 24 of 26




          C.    Notice of the Application (and service of the proposed order) was sufficient under

 the circumstances.

          D.    The Application and the Morabito Statement are in full compliance with all

 applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules of this

 Court.

          E.    Foley & Lardner does not represent or hold any interest adverse to the Debtor or to

 the Estate with respect to the matter on which it is to be employed.

          F.    Foley & Lardner is a “disinterested person,” as defined in § 101(14) of the

 Bankruptcy Code.

          G.    The retention and employment of Foley & Lardner in accordance with the

 Application and this Order is in the best interest of the Estate.

          IT IS HEREBY ORDERED THAT:

          1.    The Application is hereby APPROVED.

          2.    Capitalized terms not otherwise defined herein shall have the meanings given to

 them in the Application.

          3.    Pursuant to § 327(e) of the Bankruptcy Code, the Trustee is authorized to employ

 Foley & Lardner as special counsel to represent her in the following matters:

                (a) Investigation of potential claims (the “Investigation Phase”), including but not
                    limited to, Chapter 5 claims, fraudulent transfers, excessive compensation,
                    breaches of fiduciary duty, and/or unjust enrichment. As part of the
                    Investigative Phase, Foley & Lardner will make a recommendation to the
                    Trustee that will include, among other things, proposed next steps as it relates
                    to the prosecution of some or all of the claims. The claims that Foley & Lardner
                    will pursue will not include any malpractice claims against former lawyers of
                    the Debtor or claims against current employers of former lawyers of the Debtor;
                    and



                                                   2
Case 19-34574-KRH           Doc 330 Filed 01/30/20 Entered 01/30/20 09:33:54                Desc Main
                                   Document    Page 25 of 26




                   (b) To the extent that the Trustee determines that it is in the best interest of the
                       Estate to pursue claims, through litigation or otherwise, and Foley & Lardner
                       agrees with the Trustee’s determination as to each and every claim that should
                       be pursued, Foley & Lardner will pursue such claims through litigation and/or
                       other means. The pursuit of such claims shall be deemed the “Litigation Phase”
                       of the representation.

 Collectively, the claims and causes of action described above are referred to as the “Claims.” To

 the extent Foley & Lardner and the Trustee agree, Foley & Lardner may commence the Litigation

 Phase on certain Claims notwithstanding that Foley & Lardner has not completed the Investigation

 Phase on all Claims. Foley & Lardner shall bill as appropriate for particular work being done even

 if in concurrent phases:

         4.        Approval of Foley & Lardner’s fees shall be subject to further order of the Court.

 Foley & Lardner’s fees and expenses during the Investigative Phase are subject to the Court’s

 approval pursuant to § 330 of the Bankruptcy Code. Any contingency fee earned by Foley &

 Lardner earned during the Litigation Phase is subject to the Court’s approval pursuant to § 328 of

 the Bankruptcy Code.

         5.        The Trustee is authorized to retain and employ Foley & Lardner as special counsel,

 pursuant to § 327(e) of the Bankruptcy Code, retroactive to January 30, 2020.


 Entered:
                                                 UNITED STATES BANKRUPTCY JUDGE
 I ask for this:

 /s/
 Paula S. Beran, Esquire (VSB No. 34679)
 David N. Tabakin, Esquire (VSB No. 82709)
 Tavenner & Beran, PLC
 20 North 8th Street, Second Floor
 Richmond, Virginia 23219
 Telephone: (804) 783-8300
 Facsimile: (804) 783-0178


                                                    3
Case 19-34574-KRH         Doc 330 Filed 01/30/20 Entered 01/30/20 09:33:54             Desc Main
                                 Document    Page 26 of 26




        Counsel for Lynn L. Tavenner, Chapter 7 Trustee

 Seen and not objected to:

 /s/ (Permission to affix signature received via email dated )

 Kenneth N. Whitehurst, III, Esquire
 Shannon F. Pecoraro, Esquire
 Office of the United States Trustee
 701 East Broad Street, Suite 4304
 Richmond, Virginia 23219
 (804) 771-8004

        Office of the United States Trustee



                                        CERTIFICATION

         I hereby certify under Local Rule 9022-1 that the foregoing proposed Order was served on
 all requisite parties and has been endorsed by all necessary parties.


                                               /s/
                                               Paula S. Beran, Esquire

 Service List:

 Paula S. Beran, Esquire
 Tavenner & Beran, PLC
 20 North Eighth Street, Second Floor
 Richmond, Virginia 23219




                                                  4
